STUART, Justice
(concurring in the result).
I concur in the result reached in this case because I do not believe the record in this case supports the finding that terminating the father’s parental rights is in the child’s best interest.
I have written at length concerning the judicial engraftment of the “no viable alternative” second prong of the termination-of-parental-rights test this Court adopted in Ex parte Beasley, 564 So.2d 950 (Ala.1990). See Ex parte F.P., 857 So.2d 125 (Ala.2003)(Stuart, J., dissenting). I do not agree with that part of the rationale in the majority opinion that requires a trial court to consider whether all viable alternatives to terminating parental rights have been exhausted. The focus in termination-of-parental-rights cases should remain the best interest of the child, which unfortunately was judicially removed from the formula years ago.